Citation Nr: 0522313	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  03-02 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Veteran represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974, and from September 1974 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In July 2004, the Board remanded the matter for 
additional evidentiary development and due process 
considerations.  

As set forth below, another remand is required.  The appeal 
is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

As set forth in more detail below, the record on appeal 
appears to be incomplete.  In an April 2005 Statement of the 
Case apparently issued after the completion of the Board's 
July 2004 Remand instructions, the RO makes reference to 
several documents which have not been associated with the 
claims folder.  These records must be associated with the 
claims folder prior to further appellate consideration.  
Alternatively, the RO must again conduct that evidentiary 
development.  See Stegall v. West, 11 Vet. App. 268 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify a claimant of the information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence he is to provide and what part VA 
will attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VA must also 
generally advise the claimant to submit any additional 
evidence he feels may support his claim.  Pelegrini v. 
Principi (Pelegrini II), 17 Vet. App. 412 (2004).  

In July 2004, the Board remanded this matter, noting that the 
RO had failed to provide the veteran with the required VCAA 
notification.  A review of the April 2005 Statement of the 
Case indicates that the RO may have sent such a letter to the 
veteran in September 2004; however, a copy of that letter is 
not of record.  Thus, another remand is required.  Either the 
RO must associate a copy of the September 2004 VCAA letter 
with the record on appeal, or the RO must provide the veteran 
with another VCAA notification.  

Also in July 2004, the Board considered the medical evidence 
of record and found it insufficient to evaluate the veteran's 
claim for a permanent and total disability rating for pension 
purposes.  Thus, the Board remanded the matter for the 
purpose of obtaining a VA medical examination and gave 
detailed instructions regarding the required medical 
evidence.  

According to the April 2005 Statement of the Case, the 
veteran apparently failed to report for the scheduled VA 
medical examination.  Unfortunately, however, the record does 
not contain a copy of the notification letter sent to the 
veteran informing him of the time and place of such 
examination, nor did the RO apprise him of the provisions of 
38 C.F.R. § 3.655 (2004) regarding the consequences of his 
failure to report for the examination.  See Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  

Thus, another remand is required.  Either the RO must obtain 
a copy of the notification letter sent to the veteran 
informing him of the time and place of such examination, as 
well as advise the veteran of the provisions of 38 C.F.R. § 
3.655, or the RO must schedule the veteran for another VA 
medical examination, as instructed by the Board in July 2004.  

It is also noted that the April 2005 Statement of the Case 
references a March 2005 Report of Contact, as well as 
clinical records from the Pueblo VA clinic for the period 
from February 2003 to September 2004.  These records must be 
associated with the claims folder.  

Finally, the veteran has reported that he has applied for 
disability benefits from the Social Security Administration 
(SSA).  Records from SSA have not yet been requested.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004); 
see also Tetro v. Gober, 14 Vet. App. 110 (2000) (holding 
that VA has a duty to request information and pertinent 
records from other Federal agencies, when on notice that such 
information exists).

In view of the foregoing, this matter is remanded for the 
following:

1.  As set forth above, in an April 2005 
Statement of the Case apparently issued 
after the completion of the Board's July 
2004 Remand instructions, the RO makes 
reference to several documents which have 
not been associated with the claims 
folder.  These records must be associated 
with the claims folder prior to further 
appellate consideration.  If such records 
cannot be located or such records are 
insufficient to fulfill VA's VCAA duties 
to assist and notify, the RO must again 
conduct the evidentiary development 
delineated by the Board in its July 2004 
remand, including sending the veteran 
another VCAA notice and providing him 
with another opportunity to attend a VA 
medical examination.  

2.  The RO should also contact SSA and 
obtain a copy of any decision regarding 
the veteran's claim for disability 
benefits, as well as any medical records 
in its possession.  

3.  After the actions requested above 
have been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
any representative should be furnished a 
supplemental statement of the case, which 
includes reference to 38 C.F.R. § 3.655 
if appropriate, and given the opportunity 
to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


